*309OPINION.
Lansdon :
The evidence indicates that the Dodge and Buick cars were subject to unusually hard usage. The petitioner contends that 50 per cent is a reasonable rate of depreciation for such cars. The respondent has allowed 25 per cent. Witnesses who testified on this point confined themselves to opinions as to the cash or trade-in value of the cars after use as described. The evidence does not fully support the claim of the petitioner and we have found that, in the circumstances, these cars and the Mitchell sedan received in trade in the same year had a useful life of three years when acquired.
We are convinced by the evidence that the Mitchell sedan received as part payment for a tract of land sold by the petitioner in the taxable year had an actual value in money, or money’s worth, at date of the transaction of only $1,200. The profits on this transaction should, therefore, be reduced by the amount of $1,500.
The only controversy as to profits on the two land sales in question is whether such transactions were completed in the taxable year or at some subsequent time. The petitioner concedes that the deeds were given in the year 1920, and that he received substantial portions of the consideration in such year. The evidence indicates that the vendees entered into possession and use in 1920. In these circumstances we are of the opinion that each of such land deals was a closed and completed transaction in 1920 and that the profits therefrom were income for such year.
It is clear that only a part of the commission of $800 which the petitioner earned on October 25, 1920, was received in the taxable •year, but inasmuch as the record does not disclose whether the books of the petitioner were kept and his income-tax returns made on the cash or the accrual basis, we approve the determination of the respondent on this issue.
Judgment will be entered on 10 days' notice, u/nder Rule 50.